Citation Nr: 0937426	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left hand numbness.   

2.  Entitlement to service connection for right foot 
metatarsal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to June 
2005.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  

A travel Board hearing was conducted by the undersigned 
Veterans Law Judge in April 2009.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for 
left hand numbness and right foot metatarsal fracture.  
Service treatment records show that in June 2001 the Veteran 
reported that while on an obstacle course he fell and broke 
some bones in his foot.  An emergency physician record in 
June 2001 revealed complaints of injury to right foot and a 
diagnosis of fracture of heads 2nd, 3rd and 4th metatarsals.  
The Veteran was shown to be stable and sent home.  

The Veteran's right foot was evaluated in July 2001.  It was 
noted that the Veteran was involved in a fall in June 2001 
and that he fractured the 2nd, 3rd, and 4th metatarsal heads of 
the right foot.  In August 2001, it was prescribed that the 
Veteran be allowed to wear tennis shoes with his uniform to 
protect his broken foot.  No jumping or running for a minimum 
of three weeks to allow final healing was also prescribed.  
Fracture metatarsals times three was diagnosed.  In January 
2004, the Veteran reported stepping on a nail with his right 
foot.  The wound was cleaned and dressed per the doctors 
orders.  In April 2005, a history of right foot fracture was 
noted.  

The Veteran was afforded a QTC examination in November 2005.  
During this examination, it was noted that the Veteran 
suffered from right foot metatarsal fracture since 2001.  He 
had pain when standing or walking but at rest he did not have 
any pain, weakness, stiffness, swelling or fatigue.  Signs of 
a skin disease on chest and arms (lipomas) was noted.  It was 
further noted that the skin lesions were not associated with 
systemic disease and do not manifest in connection with a 
nervous condition.  Examination of the right foot revealed no 
tenderness, weakness, edema, atrophy or disturbed 
circulation.  Neurological examination of the upper 
extremities revealed motor function and sensory function 
within normal limits.
Bilateral hallux valgus was diagnosed.  

In August 2007, the Veteran's supervisor related that he 
worked with the Veteran from 2001 to 2004.  He noted that 
when the Veteran came to Fort Jackson in 2001 the Veteran was 
recovering from broken bones in his foot.  Also, in August 
2007 correspondence, the Veteran noted that his right foot 
and right knee injuries occurred at the same time.  He 
further reported having left arm lumps near his elbow and 
armpit.  

The Veteran was afforded a VA compensation and pension 
examination in February 2008.  The VA examiner noted the 
Veteran's fall in 2001 and the resulting fractures of the 
metatarsals.  X-rays revealed the metatarsal head of the 
right foot was normal.  An assessment was given of normal 
examination of the right foot and ankles.  The VA examiner 
opined that with a normal examination of the right foot it is 
less than likely that the right foot had any relationship to 
injury of the knee at the present time.  He rationalized that 
with normal examination and anatomic alignment, it was less 
likely there was any effect upon the Veteran's knee.  The VA 
examiner noted that the Veteran reported left hand numbness 
around 2005 when he started complaining of tingling.  It was 
noted that the Veteran had a diagnosis of carpal tunnel, and 
that he had negative Phalen and Tinels signs related to his 
left hand numbness.  The VA examiner noted that with it being 
over the 4th and 5th fingers, over the ulnar distribution of 
his left hand, this more related to pressure on the nerve.  
The examiner related that there is no documentation in 
service of any left elbow injury at that time.  The lumps 
that the Veteran had were noted to be related to lipomas, not 
in the right dermatome or dermatomal areas to elicit this 
type of symptomatology at that time.  Ulnar neuropathy, no 
documentation in service of injury or diagnosis of fourth and 
fifth finger numbness at that time was diagnosed.  

In March 2008, J.S.S. related that she has known the Veteran 
since June 2004 and that as time went by she noticed that the 
Veteran was beginning to have huge lumps appear on his arms.  
She said that the Veteran showed the lumps to her because he 
feared they may be cancer.  She further related that when 
reviewing cases the Veteran would massage his hand and he 
told her that he had no feeling in his fingers, specifically 
his middle, ring and little fingers.  J.J.S. stated that she 
told the Veteran that her husband had the same problem and 
that he had surgery to have the nerve moved back in place.  

In an April 2008 statement, J.R.D, MPT, related that a nerve 
conduction study performed on the Veteran revealed that he 
had symptoms of recurring numbness and parathesia in his left 
arm and hand.  J.R.D. opined that, based on the Veteran's 
symptoms and the type of work he did in service, it is 
reasonable to believe that the Veteran's current symptoms 
would have been a result of the type of activity that he 
performed while in service.  J.R.D. noted that the Veteran's 
desk position, the position of his elbows and type of work 
that he was doing are all consistent with injuries that occur 
as a result of ulnar nerve irritation/compression.  

At his April 2009 hearing, the Veteran reported that he 
noticed the numbness in his hand while still on active duty.  
He related that he thought that his hand was going numb 
because of lumps on his arm and that he thought he had 
cancer.  The Veteran recalled falling in service and injuring 
his foot.  He related that he was put on limited duty profile 
as a result of his foot fracture.  

In light of the above evidence, the Board finds that a VA 
examination is warranted for both issues on appeal.  In this 
regard, the Board notes that the November 2005 examination 
revealed that the upper extremities had normal motor function 
and sensory function.  However, ulnar neuropathy was 
diagnosed in the February 2008 examination and in April 2008 
J.R.D. related that a nerve conduction study performed on the 
Veteran revealed that he had symptoms of recurring numbness 
and parathesia in his left arm and hand.  J.R.D. then opined 
that, based on the Veteran's symptoms and the type of work he 
did in service, it is reasonable to believe that the 
Veteran's current symptoms would have been a result of the 
type of activity that he performed while in service.  
Although J.R.D. has rendered an opinion that links the 
Veteran's condition to service, he has done so without review 
of the service treatment records and a complete picture of 
the Veteran's medical history.  In light of the more recent 
findings and opinion, the Board concludes that another VA 
examination with an opinion is warranted before the issue of 
entitlement to service connection for left hand numbness can 
be decided.  

Regarding the claim for right foot metatarsal fracture, the 
evidence shows a right foot fracture in service and current 
complaints of pain on use.  Although x-rays revealed the 
metatarsal head of the right foot was normal in February 
2008, the Board is presented with an in service right foot 
injury and current right foot complaints.  As such, the Board 
finds that an examination is needed to determine if the 
Veteran has residuals of a right foot metatarsal fracture 
and, if so, whether any shown disability is related to 
service to include the in service right foot metatarsal 
fracture diagnosis.   

The Board is of the opinion that a VA compensation and 
pension examination is necessary before the issues can be 
decided.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. 
§ 3.3159(c)(4)(i), VA will obtain an examination or an 
opinion if it is necessary to decide the claim.  An 
examination or opinion is necessary when the record does not 
contain sufficient competent medical evidence to decide the 
claim, but the record (1) contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his left hand numbness.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present left hand 
disability is attributable to service.  A 
discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  Schedule the Veteran for a VA 
examination to determine if the Veteran 
has any right foot metatarsal fracture 
residuals, to include malunion/nonunion or 
displacement, as a result of his in-
service right foot metatarsal fracture.  
If a disability is shown, the examiner is 
asked to provide a nexus opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present right foot 
disability is attributable to service.  
The Veteran's June 2001 in-service entry 
diagnosis of fractured 2nd, 3rd, and 4th 
metatarsal heads of the right foot should 
be taken into account when arriving at an 
opinion.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.	


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




